Citation Nr: 0915490	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 through 
August 2005.  He died in October 2006 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

A videoconference hearing was held before the undersigned 
acting Veterans Law Judge in June 2008.


FINDINGS OF FACT

1.  The Veteran died in October 2006 at the age of 40.  The 
death certificate noted the immediate cause of death as being 
probable cardio pulmonary arrest.  Other significant 
conditions contributing to death included sleep apnea and 
aspiration.  

2.  Competent medical evidence establishes that it is as 
likely as not that the Veteran's service-connected sleep 
apnea with CPAP usage contributed to his death.




CONCLUSION OF LAW

A service-connected disability as likely as not contributed 
substantially or materially to cause the Veteran's death. 38 
U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) through a claim to establish service 
connection for the cause of the Veteran's death.  He died in 
October 2006.  The immediate cause of death was "probable 
cardio pulmonary arrest."  Other significant conditions 
contributing to his death included sleep apnea and 
aspiration.  The appellant contends that the Veteran's 
service-connected disabilities caused or contributed to his 
fatal cardio pulmonary arrest.  In essence, she asserts that 
his continuous positive airway pressure (CPAP) mask which he 
used to treat his service-connected sleep apnea resulted in 
him aspirating vomit which in turn lead to his death.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 
38 U.S.C.A. §§ 1110, 1131.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in October 2006. See death certificate.  At 
the time of his death, he was service connected for sleep 
apnea with resultant fatigue, rated as 50 percent disabling; 
bilateral patellofemoral syndrome with degenerative joint 
disease, rated as 10 percent disabling; degenerative joint 
disease of the lumbar spine, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; irritable bowel 
syndrome, rated as 10 percent disabling; social phobia, rated 
as 10 percent disabling; residuals of a right fifth 
metacarpal fracture, noncompensably rated; status post 
traumatic left tympanic membrane rupture, noncompensably 
rated; recurrent nasal bloody discharge, noncompensably 
rated; mitral valve prolapse, noncompensably rated; 
hemorrhoids, noncompensably rated; impetigo barbae, left 
lower chin, noncompensably rated; and headaches, 
noncompensably rated.  His combined evaluation was 70 
percent.  See September 2005 rating decision.

The Veteran died following an episode during which he awoke 
choking and calling for help from his wife, the appellant.  
He had vomited and was choking, but had his CPAP mask on.  
See October 2006 emergency room report and Board hearing 
transcript.  The Board notes that the CPAP machine was used 
for treatment of his sleep apnea, a service-connected 
disability.  The appellant and paramedics attempted CPR and 
the paramedics intubated the Veteran, but he was unable to be 
resuscitated.  In reviewing the physical examination findings 
in the emergency room, it was noted that a large amount of 
vomit was present in the oropharynx.  

The Emergency Room report shows the assessment at the time of 
the Veteran's death to be "1. Acute cardiopulmonary 
abnormality. 2. History of sleep apnea on CPAP."  A review 
of the death certificate shows that the coroner assessed the 
cause of death as probable cardio pulmonary arrest with sleep 
apnea and aspiration listed as other significant conditions 
contributing to the Veteran's death.

The only additional evidence for review includes the May 2007 
VA medical opinion.  The VA examiner noted that the Veteran's 
sleep apnea was under good control with the CPAP at the time 
of his death, and that an acute event occurred causing the 
vomiting, aspiration, and cardiopulmonary arrest.  The VA 
examiner opined that it is "unlikely that the CPAP and sleep 
apnea were a significant contributing factor" to the 
Veteran's death.

Even without clear evidence unequivocally supporting the 
claim, service connection may be granted if the evidence is 
in equipoise.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, there is competent medical evidence both for 
and against the appellant's claim, and no evidence to 
question the credibility of either opinion.  The emergency 
room physicians and coroner clearly document the Veteran's 
sleep apnea and CPAP usage as contributing factors in his 
cause of death.  The VA examiner, however, opines otherwise.  
The competent medical evidence in this case is in equipoise.  
Therefore, the benefit of the doubt should be afforded to the 
appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Service connection for the cause of the Veteran's death is, 
therefore, warranted.

A discussion addressing whether VA's duties to notify and 
assist the appellant have been complied with is not 
warranted.  To the extent necessary, VA has fulfilled its 
duties to notify and to assist the appellant in the 
development of her claim. 
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the appellant by the 
Board's consideration of this appeal at this time. Bernard v. 
Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


